DETAILED ACTION
Applicant’s preliminary amendment, filed September 18, 2020, is fully acknowledged by the Examiner. Currently, claims 21-40 are pending and newly added, with claims 1-20 cancelled. The following is a complete response to the September 18, 2020 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 36 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vitullo et al. (US Pat. Pub. 2005/0245920 A1).
Regarding claim 36, Vitullo provides for a system comprising a catheter navigable to a desired location within a patient, the catheter defining a lumen and ending at a distal end of the catheter in an orifice (sheath as in [0078] with an orifice for delivering chemicals “into the target treatment area”), a fluid controller in fluid communication with the lumen of the catheter and configured to supply or remove a fluid to or from an area proximate the desired location via the orifice of the catheter, wherein supply or removal of the fluid in the area proximate the desired location affects a dielectric constant of the area proximate the desired location (fluid source inherently required to be attached to the sheath as in [0078] to provide for the fluid to be delivered; the dielectric constant of the area proximate the desired located would be affected via injection of fluids that alter such factors such as the hydration of tissue), and an ablation probe operably coupled to the catheter (5), the ablation probe being navigable to the desired location within the patient (see [0059]), the ablation probe including a return lumen configured to return the fluid supplied via the catheter (22), and movable through the lumen relative to the catheter for placement at the desired location within the patient (in view of [0078]).
The Examiner notes, with respect to the limitation of “movable through the lumen relative to the catheter for placement at the desired location within the patient”, that the recitation is a functional recitation of the intended use of the device. It is well-established that such a recitation must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, paragraph [0078] of Vitullo provides that the probe 5 is readily movable relative to the sheath in disclosing that the sheath “can be placed over the probe” such that the sheath “would be connected to the distal portion of the probe delivery systems body”. 
Regarding claim 40, Vitullo provides for a system comprising a catheter navigable to a desired location within a patient, the catheter defining a lumen and ending at a distal end of the catheter in an orifice (sheath as in [0078] with an orifice for delivering chemicals “into the target treatment area”), a fluid controller in fluid communication with the lumen of the catheter and configured to supply or remove a fluid to or from an area proximate the desired location via the orifice of the catheter, wherein supply or removal of the fluid in the area proximate the desired location affects a dielectric constant of the area proximate the desired location (fluid source inherently required to be attached to the sheath as in [0078] to provide for the fluid to be delivered; the dielectric constant of the area proximate the desired located would be affected via injection of fluids that alter such factors such as the hydration of tissue), and an ablation probe operably coupled to the catheter (5), the ablation probe being navigable to the desired location within the patient and movable through the lumen relative to the catheter for placement at the desired location within the patient (see [0059]), the ablation probe including a return lumen configured to return the fluid supplied via the catheter (22), wherein the fluid includes at least one of a hydrophilic component to attract bodily fluid to the area proximate the desired location or a hydrophobic component to repel bodily fluids away from the area proximate the desired location (the fluid controller as in [0078] is capable of injecting a desired fluid; given that this is a functional recitation of the system, the Examiner is of the position that such a fluid can include a hydrophilic component or a hydrophobic component).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Vitullo et al. (US Pat. Pub. 2005/0245920 A1) as applied to claim 36 above, and further in view of Jenkins et al. (US Pat. Pub. 2013/0131496 A1). 
Regarding claim 37, while Vitullo provides for the inclusion of a catheter (See [0078]), Vitullo fails to provide for the inclusion of a balun on the catheter as claimed. Jenkins contemplates a similar treatment device as that of Vitullo and specifically provides for the use of a catheter for the introduction of a microwave treatment probe. Therein, Jenkins discloses that the catheter has a balun (1500) formed on the catheter (1600). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a balun as in Jenkins in combination with the catheter of Vitullo. Vitullo contemplates for the use of imaging during the placement of the device (see at least [0025]) with Jenkins providing in [0305] that such a provision ensures that the conductors of a probe inserted through the catheter are isolated from currents induced during imaging for placement of the device. 

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Vitullo et al. (US Pat. Pub. 2005/0245920 A1) as applied to claim 36 above, and further in view of Edwards et al. (US Pat. No. 6,673,070 B2).
Regarding claim 38, Vitullo fails to provide that a flow rate of the fluid into the area proximate the desired location is adjusted based on at least one of a detected emission and a detected temperature. Edwards discloses a similar device as that of Vitullo and specifically provides for controlling the flow of fluid into an area of treatment based on detected temperature (see col. 15; 31-45). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to provide for a control of the flow rate as in Edwards to the flow of fluid through the catheter in Vitullo. Such would aide in the cooling of tissue around the inserted probe during treatment.
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Vitullo et al. (US Pat. Pub. 2005/0245920 A1) as applied to claim 1 above, and further in view of Ladtkow et al. (US Pat. Pub. 2014/0046174 A1).
Regarding claim 39, Vitullo, while providing for fluid to be injected into the patient and disclosing the use of a one-way valve in a hub of the sheath (see [0078]), fails to provide for a one-way valve configured to be inserted in the patient proximate the desired location, wherein the one-way valve prevents fluid from flowing from the area proximate the desired location into which the fluid was supplied. Ladtkow discloses a similar device as that of Vitullo and specifically provides for a one-way valve in the form of a balun, the one-way valve being configured to inflate so as to prevent fluid from flowing from the area proximate the desired location into which the fluid was supplied (252 as in figure 30 functions as a one way valve when inflated and inserted). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilizing a one-way valve as in Ladtkow on the catheter of Vitullo. Such would provide for an additional seal of fluid within the body, and further provide for an anchoring of the catheter within the body during treatment.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,792,100 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding independent claims 21 and 36, patented claim 1 includes each and every limitation in claims 21 and 36 and further recites additional claim limitations. Patented claim 1 is, in effect, a species of the generic claims 21 and 36. It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since each of claims 21 and 36 is anticipated by patented claim 1, it is not patentably distinct from  patented claim 1.  
Regarding claims 22-35 and 37-39, see patented claims 2-20. 
Regarding claim 40, see patented claims 1/10 or 1/12. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794